internal_revenue_service number release date index number ------------------------------ --------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-102874-17 date july legend taxpayer spouse trust a_trust b family members date date year year through year year year year year state statute dear --------------- ------------------------ ------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------------- ----------------- ----------------------- ------- ---------------------------------------------------------------------------- ------- ------- ------- ------- ----------------------------------------------------------------------------------- this letter responds to your representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_2632 to elect out of the automatic allocation of generation-skipping_transfer gst_exemption plr-102874-17 facts on date a date preceding date taxpayer created trust a for the benefit of his descendants and family members trust a has gst tax potential taxpayer made an annual transfer to trust a and its successor trust in each year from year through year year and the succeeding years are years after date in reporting the transfers taxpayer and spouse elected to treat the gifts as made one-half by each pursuant to sec_2513 of the code the gifts were reported on timely filed form_709 united_states gift and generation-skipping_transfer_tax returns year and year taxpayer’s returns filed for year and year include election out statements providing that taxpayer is electing out of the automatic allocation of gst_exemption with respect to the gifts to trust a reported in those returns year through year however the returns filed for year through year do not include election out statements to avoid allocation of gst_exemption with respect to the transfers to trust a reported therein on date in year taxpayer created trust b for the benefit of his issue trust b has gst tax potential on the same date the trustee of trust a exercised the power accorded under state statute to transfer the trust a principal to trust b and the trust a principal thereupon became the principal of trust b year through year taxpayer made an annual transfer to trust b in each of year year and year again in reporting the transfers taxpayer and spouse elected to treat the gifts as made one-half by each pursuant to sec_2513 of the code each gift was reported on a timely filed form_709 united_states gift and generation-skipping_transfer_tax return however these returns did not include an election out statement making an affirmative election to avoid allocation of the gst_exemption to the transfers to trust b reported therein ruling requested taxpayer requests an extension of time under sec_301_9100-3 to make elections under sec_2632 to have the automatic allocation rules not apply to the transfers made plr-102874-17 to trust a and trust b collectively the trust in year through year as described above law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the term applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides for year through year that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides for year through year that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a gst with respect to the transferor unless the trust is described in sec_2632 through vi plr-102874-17 sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_2632 provides that such an election may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that in the case of an indirect_skip made after date the transferor’s unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation pursuant to sec_26_2632-1 is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made sec_26_2632-1 provides in part that the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an election as provided in sec_26_2632-1 sec_26_2632-1 provides in relevant part that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more or all current-year transfers made by the transferor to a specified trust or trusts sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers sec_26 b iii c provides in relevant part that the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which the first transfer to be covered by the election out was made sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or b and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 notice_2001_50 provides that taxpayers may seek an extension of time to make an plr-102874-17 allocation described in sec_2642 or b or described in sec_2632 or c under the provisions of sec_301 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 a taxpayer may seek an extension of time to make an allocation described in b or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election we conclude that taxpayer’s returns filed for year and year include effective elections out of the automatic allocation of gst_exemption with respect to the gifts reported therein as made to the trust further based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make elections under sec_2632 that the automatic allocation rules do not apply to the transfers to the trust made in year through year and in year through year the elections will be effective as of the dates of the transfers taxpayer should make each election on an original form_709 for the respective year filed with the internal_revenue_service cincinnati service_center - stop cincinnati ohio attach a copy of this letter to the form_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-102874-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely associate chief_counsel passthroughs and special industries lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes cc
